Title: From Thomas Jefferson to Benjamin Vaughan, 13 September 1789
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
Paris Sep. 13. 1789.

I am still to thank you for the grains of dry rice, the copy of the corn report, and the Number of the repository. The latter I gave to Mr. Stuart according to your desire, as I had one before. Should the age of the rice have destroyed it’s vegetative principle, I shall still hope, from the other resources you have been so good as to apply to, as well as the measures I have taken and shall still take myself, that I may get the seed somewhere. The proceedings of the English government relative to our corn, and the publicity they gave them by instructing their ministers and Ambassadors in all foreign courts to make general enquiries in order to find if the insect  was of European origin, gave a momentary alarm here. However as they possess a good degree of information, and a general indisposition towards whatever seems to be the views of the court of London, it made no durable impression. They gave a double premium on our wheat. What effect the same measures have had in Spain and Portugal, our best markets, I am not informed.—The national assembly, have at length made such progress in sketching the general outlines of their constitution, that we may form an idea what it will be. They have finished their Declaration of rights. They have decided that their legislative assembly shall be always in existence; but whether on annual, biennial, or triennial elections is not yet decided. They have decided it shall consist of one house only, and that the king shall have a suspensive but not an absolute negative on their laws. The term of suspension is not yet fixed. Tranquillity is well enough established at Paris, and pretty well through the whole kingdom. Their loan of 80. millions has had good success. Upon the whole I do not see that even a war could now prevent their establishing finally a good constitution. Till now the moment did not seem absolutely ripe for distributing the pamphlets you sent. I have had them stitched, and have asked the favor of the D. de la Rochefoucault to undertake their distribution. I received last night his note telling me where to have them deposited at Versailles, and they will go there tomorrow. Mr. Romilly called on me yesterday, and mentioned the little expences which have attended them, and which were not worth keeping an account of. I am glad to contribute whatever I can towards the disseminating the liberal principles of that publication, and particularly so to have an occasion of doing what may be agreeable to you. I leave this place for America in ten days, on a leave of absence for six months. I expect to be here again in April or May. Here and everywhere I am with sentiments of perfect respect & esteem, Dear Sir Your most obedt. humble servt.,

Th: Jefferson

